Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 06/23/2022. Claims 1-20 are pending.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 11.
Applicant’s arguments, see Remarks p. 11, filed 06/23/2022, with respect to claim interpretations under section 112(f) have been fully considered and are persuasive. The claim interpretation(s) under section 112(f) has been withdrawn. 
Applicant’s arguments, see Remarks p. 12, filed 06/23/2022, with respect to rejections under section 112(b) have been fully considered and are persuasive.  The rejection(s) under section 112(b) of claims 7, 15 and 17 has been withdrawn. 
Applicant’s arguments, see Remarks pp. 12-18, filed 06/23/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive. The amendments to the claims, and the arguments directed thereto render the claimed invention non-obvious in view of the prior art of record. The rejection(s) under section 103 of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454